Opinion issued June 4, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00209-CV
                            ———————————
         DOCTORS PRACTICE MANAGEMENT, INC., Appellant
                                        V.
         MEDICAL MULTIMEDIA ADVERTISING, INC., Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-36797


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed December 8, 2014. On May 12,

2015, the parties filed a joint motion requesting that we vacate the trial court’s

judgment and render judgment that Medical Multimedia Advertising, Inc. take

nothing in its action against Doctors Practice Management, Inc.; that all of Medical
Multimedia Advertising, Inc.’s claims that were or could have been brought in the

lawsuit be dismissed with prejudice; that Doctors Practice Management, Inc. take

nothing in its counterclaims against Medical Multimedia Advertising, Inc.; that all

of Doctors Practice Management, Inc.’s counterclaims that were or could have

been brought in the lawsuit be dismissed with prejudice; and that each party bear

its own costs, expenses, and attorney fees. See TEX. R. APP. P. 42.1(a)(2)(A). No

opinion has issued.

      Accordingly, we grant the motion, vacate the judgment of the trial court, and

render judgment effectuating the parties’ agreement, as described above. See TEX.

R. APP. P. 42.1(a)(2)(A), 43.2(c). We dismiss any other pending motions as moot.

The Clerk is directed to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        2